DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This application is a continuation of U.S. Application Serial No. 15/714,150, filed September 25, 2017, which is a continuation of US Application No. 14/649,452 filed June 3, 2015 Abandoned, which is a 371 of PCT/EP2013/075378 file December 3, 2013, which claims foreign priority to UNITED KINGDOM Document No. 1221873.1 filed December 5, 2012.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on January 19, 2022 in which Claims 1-15 and 24-27 are cancelled.  Claims 16-23, 28 and 29 are pending in the instant application, which will be examined on the merits herein.

REASONS FOR ALLOWANCE
Rejections Withdrawn
Applicant's arguments, see page 1, 3rd paragraph of the Remarks, filed January 19, 20221, with respect to Claim 16 have been fully considered and are persuasive. The rejection of Claim 16 on the ground of nonstatutory double patenting as being unpatentable over Claim 10 of U.S. Patent No. 10,508,172 B2 has been withdrawn in view of the approval of the Terminal Disclaimer filed January 19, 2022.
Objections Withdrawn
	The objection to Claims 17-23, 28 and 29 has been withdrawn in view of the approval of the Terminal Disclaimer filed January 19, 2022 over Claim 16 from which Claims 17-23, 28 and 29 are dependent from.

Claims 1-22 are allowed.

The following is an examiner' s statement of reasons for allowance: The reasons for allowance is the current claimed method of manufacturing an article includes applying a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623